Case: 5:21-mc-00017-PAB Doc #: 11-2 Filed: 03/29/21 1 of 7. PageID #: 280




                     EXHIBIT 1
  Case:
     Case
        5:21-mc-00017-PAB
           1:19-cv-12235-LTS
                           DocDocument
                               #: 11-2 Filed:
                                        163 03/29/21
                                              Filed 03/23/21
                                                        2 of 7.Page
                                                                PageID
                                                                    1 of#:6 281




                                     IN THE UNITED STATES DISTRICT
                                       COURT FOR THE DISTRICT OF
                                            MASSACHUSETTS

                                                  :
   JOSEPH MANTHA on behalf of                     :
   themselves and others similarly situated,      :
                                                  :     Case No. 1:19-cv-12235-LTS-PK
           Plaintiff,                             :
                                                  :
   v.                                             :
                                                  :
   QUOTEWIZARD.COM, LLC                           :
                                                  :
           Defendant.                             :
                                                  :

    PLAINTIFF’S RESPONSE TO COURT’S REQUEST FOR BRIEFING ON
           CLAIM OF BURDEN AS TO THE PRODUCTION OF
                     DO NOT CALL REQUESTS

        For the reasons set forth below, the Court should reject the convenient and late claims of

burden by both Quotewizard.com, LLC (“QuoteWizard”) and its telemarketing agent, Drips

Holdings, LLC (“Drips”). The claims are without merit and should be rejected.

                          I.          RELEVANT BACKGROUND

        This Court is now well familiar with the dispute at issue. See ECF# 162, Order of Court on

Reconsideration (recounting the tortured history of this discovery dispute and QuoteWizard’s

history of not complying with Court Orders). Plaintiff has filed a motion to intervene in the action

filed in the Northern District of Ohio by Drips seeking to quash the subpoena issued to it by

QuoteWizard, requesting that the Drips action be transferred to this Court.

                               II.      STANDARD OF REVIEW
        Plaintiff submits this memorandum in response to the Court’s Order (ECF #162) requiring

briefing as to the applicable legal standard of care of a claim of burden in these circumstances. In

the First Circuit, the relevant standard for establishing burden is set forth below:

                                                  1
  Case:
     Case
        5:21-mc-00017-PAB
           1:19-cv-12235-LTS
                           DocDocument
                               #: 11-2 Filed:
                                        163 03/29/21
                                              Filed 03/23/21
                                                        3 of 7.Page
                                                                PageID
                                                                    2 of#:6 282



                Rule 45(d)(3) provides that "[o]n a timely motion, the court for the
                district where compliance is required must quash or modify a
                subpoena that . . . subjects a person to undue burden." Fed. R. Civ.
                P. 45(d)(3)(A)(iv). "When determining whether a subpoena duces
                tecum results in an undue burden on a party such factors as 'the
                relevance of the documents sought, the necessity of the documents
                sought, the breadth of the request . . . expense and inconvenience'
                can be considered." Behrend v. Comcast Corp., 248 F.R.D. 84, 86
                (D. Mass. 2008) (citing Demers v. LaMontagne, No. 98-10762-
                REK, 1999 WL 1627978, at *2 (D. Mass. May 5, 1999)).
                The party resisting discovery bears the burden of showing that the
                subpoena imposes an undue burden, and it "cannot rely on a mere
                assertion that compliance would be burdensome and onerous
                without showing the manner and extent of the burden and the
                injurious consequences of insisting upon compliance." Sterling
                Merchandising, Inc. v. Nestle, S.A., No. 06-1015(SEC), 2008 WL
                1767092, at *2 (D.P.R. Apr. 15, 2008) (quoting 9A Charles Alan
                Wright & Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE §
                2459 (2d ed. 1995)); see also Ameritox, Ltd. v. Millennium Labs.,
                Inc., No. 12-cv-7493, 2012 WL 6568226, at *2 (N.D. Ill. Dec. 14,
                2012) ("To demonstrate undue burden, the movant must provide
                'affirmative and compelling proof.'"); Biological Processors of
                Alabama, Inc. v. North Georgia Environmental Servs., Inc., No.
                09-3673, 2009 WL 1663102, at *1 (E.D. La. June 11,
                2009) (citation omitted) ("When the burdensomeness of a
                subpoena is at issue, the onus is on the party who alleges the
                burden to establish the burden with specificity, 'and assertions of a
                burden without specific estimates of staff hours needed to comply'
                are typically rejected.").


Trs. of Bos. Univ. v. Everlight Elecs. Co., No. 12-cv-11935-PBS, 2014 U.S. Dist. LEXIS 203817,

at *13-14 (D. Mass. Sep. 8, 2014)

                                      III.    ARGUMENT

         A.     Knowing For Years Its Telemarketing Practices Generated TCPA
                Complaints and Class Action Lawsuits, Drips Should Not Benefit
                From Deliberately Storing Evidence of Violations In A Conveniently
                Difficult to Access Manner.

        Since June of 2018, Drips has been a defendant in a putative TCPA class action pending in the

Northern District of California captioned Berman, et al v. Freedom Financial Network, LLC, Freedom Debt

Relief, LLC and Lead Science, LLC, 4:18-cv-01060-YGR. In that action, contrary to its claim here, Drips

was able to produce 226,434 do not call responses sent in reply to telemarketing texts sent by Drips in that
                                                     2
  Case:
     Case
        5:21-mc-00017-PAB
           1:19-cv-12235-LTS
                           DocDocument
                               #: 11-2 Filed:
                                        163 03/29/21
                                              Filed 03/23/21
                                                        4 of 7.Page
                                                                PageID
                                                                    3 of#:6 283



case. See Berman v. Freedom Fin. Network, LLC, 400 F. Supp. 3d 964, 977 (N.D. Cal. 2019)

(discussing the 226,434 opt out requests received from consumers in response to debt-relief

telemarketing calls). Counsel for Ms. Mantha is also counsel for plaintiffs in the Berman action.

        Accordingly, based on public records alone, and long prior to the commencement of the

QuoteWizard text marketing campaign at issue, Drips was on notice that its conduct was allegedly

violating the law, and it had a duty to preserve all evidence relating to such alleged violations.

Knowing that its conduct was giving rise to TCPA litigation, Drips apparently however still chose

to make a conscious decision to store Do Not Call requests from consumers in a manner that it an

inaccessible manner. See ECF #161-2 at pg 3-4 (Drips’ Memorandum in Support of Motion to

Quash) (Drips admits it stored evidence in a manner “not well indexed,” and “stored

chronologically without regard to client or campaign.”)

        In addition, the contract between Drips and QuoteWizard envisioned and anticipated the

exact TCPA litigation that has arisen from the text telemarketing campaign at issue. The contract

discusses the fact that Drips’ telemarketing equipment could constitute a heavily regulated ATDS

under applicable law, and that QuoteWizard would take the lead on responding to any TCPA

related litigation or subpoenas. See ECF 136-3 (Drips QuoteWizard contract.) QuoteWizard and

Drips even agreed to indemnify one another for conduct violative of the TCPA. Despite the fact

that the contract between QuoteWizard and Drips envisioned and anticipated TCPA litigation,

Drips still consciously chose to place Do Not Call requests in “cold storage.” See ECF #161-2 at

pg 3-4 (Drips’ Memorandum In Support of Motion to Quash) (evidence stored in a manner “not

well indexed,” and “stored chronologically without regard to client or campaign.”)

        Further, Drips’ claim of burden is particularly incredible as we now know from the

compelled production of the document “Tiered Opt Out Logic,” that Drips agreed that it would

individually examine and assess every single one of the Do Not Call requests received by


                                                  3
  Case:
     Case
        5:21-mc-00017-PAB
           1:19-cv-12235-LTS
                           DocDocument
                               #: 11-2 Filed:
                                        163 03/29/21
                                              Filed 03/23/21
                                                        5 of 7.Page
                                                                PageID
                                                                    4 of#:6 284



recipients of QuoteWizard telemarketing texts and assign each DNC request a “tier” between 1-3.

See ECF 136-5 (Drips DNC Tier Document.). Complaints assigned a “Tier 1” were those

consumers who Drips referred to as “the screamers” “upset that they are being called or texted.”

See ECF 136-3 (Drips QuoteWizard contract.)

        By its own admission then, Drips agreed to evaluate all Do Not Call requests one by one,

after which it of course had the opportunity to store these requests in a logically indexed and easily

accessible manner. It consciously chose not to do so. Now, having intentionally stored evidence it

knew was relevant to TCPA litigation in such a disorganized manner, Drips claims that it will now

take “hundreds if not thousands of developer hours” of its “lean and mighty” developer team, to

search for and produce this evidence. See ECF #161-4, Declaration of Tom Martindale, at ¶14.

QuoteWizard’s adoption of Drips’ position should be rejected by this Court as allowing complex

data storage to defeat discovery obligations would make enforcement of the TCPA impossible.

        As this Court has previously held:

              "The duty to preserve evidence arises when litigation is reasonably
               anticipated." Gordon v. Dreamworks Animation SKG, Inc., 935 F.
               Supp. 2d 306, 314 (D. Mass. 2013) (internal quotation marks and
               citation omitted). "Spoliation can be defined as the failure
               to preserve evidence that is relevant to pending or potential
               litigation." Gonzalez-Bermudez v. Abbott Labs. PR Inc., 214 F.
               Supp. 3d 130, 160 (D.P.R. 2016) (internal quotation marks and
               citation omitted).

Integrated Communs. & Techs., Inc. v. Hewlett-Packard Fin. Servs. Co., No. 16-10386-LTS, 2020

U.S. Dist. LEXIS 145622, at *9 (D. Mass. Aug. 13, 2020) (Sorokin, J.) The duty to preserve in the

context of responses to telemarketing is particularly strong, as the TCPA requires telemarketers to

maintain an internal Do Not Call list. 47 C.F.R. § 64.1200(d)(1).




                                                  4
  Case:
     Case
        5:21-mc-00017-PAB
           1:19-cv-12235-LTS
                           DocDocument
                               #: 11-2 Filed:
                                        163 03/29/21
                                              Filed 03/23/21
                                                        6 of 7.Page
                                                                PageID
                                                                    5 of#:6 285




        B.     In Addition to Requiring QuoteWizard to Obtain and Produce the Do
               Not Call Requests, QuoteWizard Should Be Ordered to Obtain and
               Produce Calling Records and All Other Evidence in Drips’ Possession

       As the Court noted in its Order denying QuoteWizard’s most recent motion for

reconsideration, previously, “QuoteWizard represented to the Court that the documents at issue

were being preserved by Drips” but now has filed documents claiming accessing the documents

would shut Drips down as a company. ECF162 at 12-13. In light of this change in position,

Plaintiff respectfully submits that QuoteWizard should be ordered to obtain all responsive

discovery from its agent Drips.

                                                     PLAINTIFF,

                                                     By his attorneys

                                                     /s/ Edward A. Broderick
                                                     Edward A. Broderick
                                                     BRODERICK LAW, P.C.
                                                     176 Federal Street, Fifth Floor
                                                     Boston, MA 02110
                                                     Telephone: (617) 738-7080
                                                     ted@broderick-law.com

                                                     Matthew P. McCue
                                                     THE LAW OFFICE OF MATTHEW P.
                                                     MCCUE
                                                     1 South Avenue, Suite 3
                                                     Natick, MA 01760
                                                     Telephone: (508) 655-1415
                                                     mmccue@massattorneys.net

                                                     Anthony I. Paronich
                                                     PARONICH LAW, P.C.
                                                     350 Lincoln Street, Suite 2400
                                                     Hingham, MA 02043
                                                     (508) 221-1510
                                                     anthony@paronichlaw.com




                                                5
 Case:
    Case
       5:21-mc-00017-PAB
          1:19-cv-12235-LTS
                          DocDocument
                              #: 11-2 Filed:
                                       163 03/29/21
                                             Filed 03/23/21
                                                       7 of 7.Page
                                                               PageID
                                                                   6 of#:6 286



                                                      Alex M. Washkowitz
                                                      Jeremy Cohen
                                                      CW LAW GROUP, P.C.
                                                      188 Oaks Road Framingham, MA 01701
                                                      alex@cwlawgrouppc.com


Date: March 23, 2021



                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 23, 2021, I electronically transmitted the foregoing to

 all counsel of record via the electronic filing system.
                                                      By: /s/ Edward A. Broderick
                                                            Edward A. Broderick




                                                 6
